Case: 11-60672     Document: 00511882747         Page: 1     Date Filed: 06/11/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 11, 2012

                                       No. 11-60672                        Lyle W. Cayce
                                                                                Clerk

INSURASOURCE, INCORPORATED,

                                                  Plaintiff - Appellant
v.

COWLES & CONNELL OF NEW YORK, INCORPORATED; COWLES &
CONNELL OF CONNECTICUT, INCORPORATED,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:11-CV-76


Before JOLLY, DeMOSS, and STEWART, Circuit Judges.
PER CURIAM:*
        We affirm the well-reasoned opinion of the district court, dismissing this
case for lack of personal jurisdiction.
        With respect to the financing agreements, John A. Rocco, Incorporated,
was not an agent of the appellees, and Rocco’s conduct is therefore not
attributable to the appellees. With respect to the insurance agreements, the
appellees did not make any contracts with a resident of Mississippi, commit any


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60672   Document: 00511882747    Page: 2   Date Filed: 06/11/2012



                               No. 11-60672

torts in Mississippi, or otherwise do business in Mississippi. Instead, the
appellees sold insurance to New Jersey insureds.
                                                                 AFFIRMED.




                                     2